     Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 1 of 43 Page ID #:2470



 1    GREGORY NICOLAYSEN
      State Bar No. 98544
 2    27240 Turnberry Lane, Suite 200
      Valencia, CA 91355
 3    Cell: (818) 970-7247
      Fax: (661) 252-6023
 4    Email: gregnicolaysen@aol.com
 5    Counsel For Defendant,
      Daniel Flint
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                      WESTERN DIVISION
10
11    UNITED STATES OF AMERICA,        )          CR 17 - 00697 - 1 - SJO
                                        )
12                                      )
                       Plaintiff,       )         DEFENDANT DANIEL FLINT’S
13                                      )         PETITION FOR WRIT OF ERROR
                                        )
14    vs.                              )          CORAM NOBIS OR, IN THE
                                        )         ALTERNATIVE, MOTION FOR NEW
15                                      )         TRIAL
                                        )
16    DANIEL FLINT,                    )
                                        )         Date: September 16, 2019
17                                      )         Time: 10:00 a.m.
                       Defendant       )
18                                      )         Court: The Hon. S. James Otero
      _________________________________)
19
            Defendant Daniel Flint, an attorney licensed in Michigan and North Carolina,
20
      has prepared the enclosed petition and exhibits and has requested his CJA counsel to
21
      file them and request a hearing date. Counsel hereby files the enclosed and requests
22
      that the Court hear the petition on September 16, 2019 prior to the sentencing hearing.
23
24
      DATED: August 23, 2019                       Respectfully Submitted,
25
26
                                                   By:__________/S/_______________
27
                                                          GREGORY NICOLAYSEN
28                                                        Counsel for Defendant,
                                                          Daniel Flint
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 2 of 43 Page ID #:2471



Daniel Flint
525 N. Tryon, Suite 1600
Charlotte, NC 28202
(704) 904-8469
info@flint-law.com


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION


UNITED STATES OF AMERICA,
                                                             Case No. CR-17-00697-SJO


                      Plaintiff,

v.

DANIEL FLINT,

                  Defendant.
____________________________________

          DEFENDANT’S PETITION FOR WRIT OF ERROR CORAM NOBIS OR
                          MOTION FOR NEW TRIAL

       NOW COMES Defendant, Daniel C. Flint (“Mr. Flint”), and for his pro se Petition for

Writ of Error Coram Nobis or Motion for New Trial, Mr. Flint asks this Honorable Court to

Grant his Petition for a Writ of Error Coram Nobis, vacate the Jury’s guilty verdict, and dismiss

all charges against him or grant an evidentiary hearing to address the issues presented.

       In the alternative, Mr. Flint respectfully requests that this Honorable Court Grant his Rule

33 Motion, vacate the Jury’s guilty verdict, and Order a new trial be held or grant an evidentiary

hearing to address the issues presented.

       In support, Mr. Flint relies upon the allegations, arguments, and authorities that are fully

set forth in the Memorandum attached hereto.
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 3 of 43 Page ID #:2472



                                 TABLE OF CONTENTS

TABLE OF CONTENTS ...………………………………………………………………...… ii

STATEMENT OF QUESTIONS PRESENTED …...……………………………….….……. v

INDEX OF CONTROLING AUTHOIRTIES …………...………………..………….……… vi

I.    STATEMENT OF FACTS …………...……...…………………………………...… 1

         a.   Government Admits to Destruction of Evidence     …...………………..……. 1

         b. Audio-Forensic Expert Report Indicates Manipulation .………..……..…….. 2

         c. Location of Manipulation Relates to Evidence Used at Trial ..…………….... 5

         d. Analysis of Transcript Supports Finding of Manipulation ...…………..….… 5

         e. Defense Counsel Notified of Manipulation Before Trial and Failed to Act.… 6

         f. Reason Expert Report was not Obtained Before Trial ………….……….…... 7

         g. Affidavit of Forensic Audio Expert Douglas Carner ...…………………...… 8

II.   ARGUMENT AND LAW….…….…………………………….……………………. 9

         a. Petition for Writ of Error Coram Nobi …………...…...………………..…… 9

                    i. Mr. Flint has “Sound Reason” for not Immediately Raising the
                       Issues Brought in this Petition for Writ of Error Coram Nobis …. 10

                    ii. Coram Nobis Relief Should be Granted Before Sentencing ….. … 10

                   iii. Mr. Flint Satisfies all Requirements Necessitating Coram
                        Nobis Relief…………………………………………………....…. 13

                           1. A more usual remedy is not available …………………… 13

                           2. Valid reasons for not attacking the conviction earlier ...… 14

                           3. Valid Article III case or controversy exists …………...…14

                           4. The error is of the most fundamental character …….…… 15

         b. Mr. Flint Received Ineffective Assistance of Counsel ...………………..….. 15



                                             ii
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 4 of 43 Page ID #:2473



                   i. Defense counsel’s performance fell below an objective standard
                      of reasonableness…………………………………………………… 15

                         1. Failing to investigate the audio, after Mr. Flint informed
                            of the manipulation, was unreasonable ………………..…… 16

                         2. Investigation would have resulted in a successful motion to
                            suppress ………..………………..………………………...…18

                                 a. The Government cannot establish the absence of
                                    material deletions or alterations because the original
                                    has been destroyed …………………………………. 20

                                 b. The Government cannot establish that the deletion or
                                    alteration was not part of a “relevant portion of the
                                    recording.” …………………………………….…… 21

                                 c. The audio cannot be authenticated because the
                                    Government cannot identify who the relevant
                                    speakers are ………………………………..………. 23

                         3. The FPD had no reasonable reason not to investigate Mr.
                            Flint’s allegations of manipulation ……………………….... 24

                  ii. The deficiency in counsel’s performance prejudiced Mr. Flint ......... 24

                         1. If the audio and transcript were suppressed, the probability
                            of a different result is sufficient to undermine the confidence
                            in the Jury’s guilty …………………..…………………...… 25

                         2. Mr. Flint is not required to submit evidence as to what was,
                            in-fact, deleted ……………………………………………... 27

III.   RULE 33 MOTION FOR NEW TRIAL …..………………………………..…………. 27

            a. IN THE ALTERNATIVE: A Rule 33 Motion For New Trial Should Be
               Granted Based Upon The New Evidence …...……………………………... 27

IV.    THE GOVERNMENT’S BAD FAITH .…..………………………………..…………. 29

            a. The Government’s Intentional Interference with Mr. Flint’s Right to
               Counsel and Seizure of Attorney Client Privileged Information ……..…… 29

            b. The Government’s Intentional Misrepresentations to the Tribunal ……….. 30




                                            iii
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 5 of 43 Page ID #:2474



            c. The Government Continued to Detain Mr. Flint for Two Days After This
               Court Ordered his Release From Custody …………………………….…… 33


V.    CONCLUSION …………….…….………………………………………..……….…. 34

VI.   REQUEST FOR RELIEF …………………………………………..…………….....… 35




                                        iv
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 6 of 43 Page ID #:2475



                       STATEMENT OF QUESTIONS PRESENTED

1. Whether Coram Nobis Relief is Appropriate Even Though Mr. Flint has not yet Been
   Sentenced.

   Plaintiff States: NO
   Defendant States: YES

2. Whether Mr. Flint’s Conviction Must be Vacated Pursuant to the Writ of Error Coram
   Nobis.

   Plaintiff States: NO
   Defendant States: YES

3. Whether Mr. Flint was Given Ineffective Assistance of Counsel When Defense
   Counsel Refused to Investigate Information he Provided, Which Proves the
   Government Intentionally Manipulated Evidence and Used the Same at Trial.

   Plaintiff States: NO
   Defendant States: YES

4. Whether a New Trial Should be Granted Based Upon New Evidence – i.e. an Expert
   Report Which Proves the Government Intentionally Manipulated Evidence and Used
   the Same at Trial.

   Plaintiff States: NO
   Defendant States: YES




                                             v
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 7 of 43 Page ID #:2476



                      INDEX OF CONTROLING AUTHORITIES

CASES:

Brown v. U.S., 68 F.3d 478 (8th Cir., 1995) …………………………………………………12

Blanton v. U.S., 94 F.3d 227 (6th Cir., 1996) …………………………………………………13

Ellis v. Harrison, 891 F.3d 1160 (9th Cir., 2018) ……………………………………………25

Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, (1963) ..………………………………… 34

Kayer v. Ryan, (No. 09-99027) (9th Cir., May 13, 2019) …………………………………… 15

Strickland v. Washington, 466 U.S. 668 (1984) ……………………………..…… 15-17, 24, 27

Rosario v. Ercole, 601 F.3d 118 (2nd Cir., 2010) ……………………………………………25

State v. Noorzai, 292 Or App 248, 254: 423 P.3d 742 (Or. App., 2018)…………………….. 21

Telink, Inc. v. U.S., 24 F.3d 42 (9th Cir., 1994) ……………………………………………... 11

Thomas v. United States, 271 F.2d 500, 106 U.S.App.D.C. 234 (D.C. Cir., 1959) …………12

US v. David Nosal, No. 18-10089 (9th Cir. 2018) (UNPUBLISHED) ………………...…10-11

USA v. Edwards, 224 F.3d 1141 (9th Cir., 2000) ……….……………………………………34

U.S.A. v. Johnson, 237 F.3d 751 (6th Cir., 2000) ……………………………………………12

U.S. v. King, 587 F.2d 956, 961 (9th Cir., 1978)………………………………….. 20, 22-24, 27

United States v. Kwan, 407 F.3d 1005 (9th Cir. 2005), abrogated on other grounds
in Padilla v. Kentucky, 559 U.S. 356 (2010) …………………………………… 1, 9-10, 13-15

United States v. Lopez, 803 F.2d 969 (9th Cir.1986), cert. denied, 481 U.S. 1030,
107 S.Ct. 1958, 95 L.Ed.2d 530 (1987) …...………………………………………………… 28

U.S. v. Monreal, 301 F.3d 1127 (9th Cir., 2002) ..……………………………………………11

United States v. Morgan, 346 U.S. 502, 74 S.Ct. 247 98 L.Ed. 248 (1954) ……………...… 12

U.S. v. Stewart, 420 F.3d 1007 (9th Cir., 2005) ………………………………..……………. 19

U.S. v. Walgren, 885 F.2d 1417 (9th Cir., 1989) ………………………………………..…9, 11



                                          vi
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 8 of 43 Page ID #:2477



Zabel v. U.S. Attorney, 829 F.2d 15 (8th Cir., 1987) ………………………………………… 12

STATUTES:

28 U.S. Code § 2255 …………………………………………………………………………… 13

COURT RULES:

Federal Rule of Evidence 1002 ……………….…………………………………………………19

Federal Rule of Evidence 1003 …………………….……………………………………………19

Federal Rule of Criminal Procedure 33 ……………….………………………… 13-14, 27-29, 35




                                      vii
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 9 of 43 Page ID #:2478



             MEMORANDUM IN SUPPORT OF DEFENDANT’S PETITION
                   FOR WRIT OF ERROR CORAM NOBIS

       “The writ of coram nobis provides a remedy for those suffering from the lingering

collateral consequences of an unconstitutional or unlawful conviction based on errors of fact and

egregious legal errors." United States v. Kwan, 407 F.3d 1005, 1009-1010 (9th Cir. 2005),

abrogated on other grounds in Padilla v. Kentucky, 559 U.S. 356 (2010) (citations and quotations

omitted).
 I.    STATEMENT OF FACTS

           a. Government Admits to Destruction of Evidence

       Mr. Flint’s three-day jury trial began on October 16, 2019. At trial, evidence was

submitted and received by the jury, which was intentionally manipulated by the United States

government prior to its’ admittance. (Forensic Expert Report, Attached as Exhibit A)

Specifically, the government deleted relevant portions of Mr. Flint’s FBI interview to make it

appear as though he was intentionally attempting to evade TSA security requirements.

       This manipulation was undoubtedly intentional, as the deletion occurred before the

government submitted the audio recording for transcription. The government wanted to be sure

there was no record of the deleted portions before it was admitted into evidence. This truth is

solidified by the fact that the United States Prosecutor’s Office has admitted it destroyed the

original recording of Mr. Flint’s interview. Although the reason why it destroyed the evidence is

irrelevant, the government’s explanation is as follows:

               “Air Marshall Williams recorded the Mirandized interview on his
               government-issued cell phone, and that phone was later returned to
               TSA because Mr. Williams was due for a phone upgrade. TSA legal
               counsel confirmed that old phones turned into TSA are cleared of
               all data and then returned to headquarters for disposal, and that is
               what we believe happened here.” (Email from AUSA Ian Yanniello,
               p.1, Attached as Exhibit B.)




                                                 1
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 10 of 43 Page ID #:2479



        Despite destroying the original recording, on October 10, 2018, the government moved to

 admit the manipulated audio clip and transcript into evidence. In support, AUSA Christine M.

 Ro signed a Declaration asserting that:

                “Attached as Exhibit D is a true and correct copy of the audio clips
                that the government informed the defense it intends to use at trial.
                Attached as Exhibit E is a true and correct copy of the transcript for
                these audio [sic] clips.” (Declaration of Christine M. Ro, ECF Doc.
                83-1, Attached as Exhibit C).

        Moreover, AUSA Ro “declared under penalty of perjury” that the above statements were

 “true and correct.” (Id). However, as explained below, the government cannot deny that relevant

 portions of the Exhibits used at trail, including but not limited to, Trial-Exhibit 53 (Recorded

 Interview Clip 7) and Trial-Exhibit 53(A) (Transcript of Clip 7), were manipulated

 representations of the facts as they occurred. (List of Trial Exhibits, p.5, ECF Doc. 83-6,

 Attached as Exhibit D) Contrary to AUSA Ro’s Declaration, there is now irrefutable evidence

 that the government intentionally deleted portions of Mr. Flint’s interview with the FBI, in a

 flagrant (and successful) attempt at obstructing justice.

            b. Audio-Forensic Expert Report Indicates Manipulation

        On March 11, 2019, Mr. Flint retained “Audio-Video Enhancement and Authentication

 Forensic Expert” Doug Carner (the “Expert"), to determine “the integrity of the evidence

 provided and whether there are any signs of alteration or tampering of the audio contents

 within.” (Expert Report, p.1).

        As indicated in the Expert Report, Mr. Carner “is a certified Audio Video Forensic

 Analyst, Certified Forensic HiTech Investigator, Certified Computer Forensics Examiner,

 Certified Protection Professional. (He currently) maintains the following Forensic Positions:

 Audio, Video & Photo Analysis expert (Los Angeles Superior Court Panel of Experts – ICDA),

 Chair of the Forensic Working Group (American Society for Photogrammetry and Remote


                                                   2
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 11 of 43 Page ID #:2480



 Sensing), Digital and Multimedia Evidence subcommittee (American Society for Testing and

 Materials); Owner of ‘Forensic – Audio Video Innovations and Solutions. [He is] a member of

 the American Academy of Forensic Sciences, Forensic Expert Witness Association, International

 Association for Identification, International Association of Forensic & Security Metrology, and

 Scientific Association of Forensic Examiners, (with) expertise in audio and video forensic

 enhancement, assessment, authentication, tamper detection, and audio and motion detection.”

 (Id). In other words, Mr. Carner qualifies as an expert in every sense of the word.

        While analyzing the audio, the Expert determined that “one amplitude-frequency

 inconsistency was found at 5:58.14465 into the playing time, hereafter referred to as the

 ‘Event.’” (Id, p.2). The Expert further determined that the “noise ceiling increases during the

 Event … is maintained outside of the Event (and) occurs between utterances.”(Id.) The Expert’s

 final conclusions were as follows:

                “The Event (Exhibit A, Image #2) detected in the reviewed
                recording is not a natural occurrence. The Event contains
                amplitude and spectral characteristics (Exhibit A, Image #1) that
                could not occur from normal file handling. The Event is unique
                within the reviewed recording and consistent with editing or an
                otherwise non-continuous recording. The Event occurs at five
                minutes and fifty-eight seconds into the reviewed recording’s
                playing time.

                In summary, to a reasonable degree of expert confidence, the
                reviewed recording is found to be a manipulated representation of
                the facts as they occurred.” (Id) (emphasis added).

        On May 30, 2019, in order to determine how the edit found by the Expert relates to the

 evidence admitted at trial, Mr. Flint retained the Expert to compare his audio analysis to the

 “verbatim transcription by the United States Department of Justice Federal Bureau of

 Investigation,” which is the complete transcript of Mr. Flint’s FBI interview. (Full Transcript,




                                                  3
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 12 of 43 Page ID #:2481



 Attached as Exhibit E and Supplemental Expert Report, Attached as Exhibit F). As indicated

 by the Expert’s supplemental report:


                The “Spike Event occurs between utterances ‘Before today?’ and
                “[UI] and see if we can get this screened.’ As defined by lines #17
                and #19 respectively on page #23 of the Transcript.” (Id, p.2).

        In addition, the Expert reiterated the fact that the audio was, to a reasonable degree of

 expert certainty, manipulated – his final conclusions being:


                “The characteristics of the Event cannot result from normal file
                handling or compression, nor result from an audible event.

                There is lost audio spanning either the duration of the Event, or of
                some missing or out of sequence time duration spliced together, that
                resulted in the Event. Regardless of whether the Event is the result
                of recorder malfunction or human editing, the audio of the reviewed
                audio file is an incomplete representation of the facts as they
                occurred.

                The existence of the Event is fact, and its audio profile is
                inconsistent with known types of equipment malfunction. However,
                it is possible to create the Event audio profile through audio editing
                manipulation. Since I am unable to explain the Event by equipment
                malfunction, and the Event can be explained by editing
                manipulation, an opinion of content manipulation is more likely
                than that of questionable content.

                In summary, to a reasonable degree of expert confidence, the
                reviewed recording is found to be a manipulated representation of
                the facts as they occurred.” (Id) (emphasis added).

            c. Location of Manipulation Relates to Evidence Used at Trial

        As indicated by the Supplemental Expert Report, the “Event” occurs between “lines #17

 and #19 respectively on page #23 of the Transcript” – i.e. the audio which was deleted began

 exactly at page #23, line #18. (Id). With this regard, a side-by-side comparison of the transcript

 analyzed by the Expert and the transcript used at trial clearly indicates that the “Event” identified

 by the Expert occurs immediately after the conclusion of audio clip 7 (played twice at trial) and


                                                   4
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 13 of 43 Page ID #:2482



 the transcript of clip 7 (published to the jury). (Transcript of Audio Clip 7, Attached as Exhibit

 G). Below is the relevant portion of the transcript comparison, showing the exact moment the

 edit occurred. (Transcript Comparison, Attached as Exhibit H).

 PAGE 23 - FULL TRANSCRIPT (ANALYISED BY EXPERT)      TRANSCRIPT OF CLIP 7 - EXHIBIT 53(A) ADMITED AT TRIAL
 Line No.| SPEAKER |        TRANSCRIPTION             SPEAKER                   TRANSCRIPTION
           But you never, but wait--You’ve never been      But you never, but wait--You've never been
   2 RM: turned away from a screening checkpoint?     RM turned away from a screening checkpoint?
   3 DF: For?                                         DF For?
   5 RM: For not wanting your bag to be screened.     RM For not wanting your bag to be screened.
   7 DF: Not that I recall.                           DF Not that I recall.
   9 RM: OK.                                          RM Okay.
  11 DF: No.                                          DF No.
  13 RM: When was the last time you tried to fly?
  15 DF: Today.
  17 RM: Before today?
  18                   LOCATION OF "THE EVENT" AS DETERMINED BY AUDIO FORENSIC EXPERT
  19 UM: [UI] and see if we can get this screened.


            d. Analysis of Transcript Supports Finding of Manipulation

        Careful analysis of the transcript further establishes the fact that the government

 intentionally manipulated the audio by deleting portions of Mr. Flint’s interview. For example,

 line 19 on page 23 of the full transcript indicates the first recorded words after the “Event” are

 “and see if we can get this screened.” In other words, the audio begins in the middle of

 someone’s sentence. Clearly, this is evidence of the fact that a portion of the conversation has

 been deleted.

        Furthermore, according to the transcript, Mr. Flint never answered Agent Marriott’s

 question: “When was the last time you tried to fly?” “Before today?” – which was the last

 question asked prior to the deletion. With this regard, there are only two possibilities, either (1)

 Mr. Flint simply didn’t answer the question, or (2) someone in the United States government did

 not like Mr. Flint’s response (nor the discussions that presumably followed) and therefore took it

 upon themselves to obstruct justice and delete whatever portions of the interview they deemed



                                                     5
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 14 of 43 Page ID #:2483



 fit. Unless the FBI is in the practice of allowing interviewees to forgo answering their questions,

 the latter is the only true possibility.

              e. Defense Counsel Notified of Manipulation Prior to Trial and Failed to Act

          Mr. Flint notified the Federal Public Defender’s Office (“FPD”) of the fact that the audio

 recording was edited, more than once and before trial began, yet the FPD failed to take any

 action what-so-ever. This fact is indisputable as Mr. Flint sent emails informing Craig Harbaugh,

 his defense counsel, of the manipulation:

          On October 14, 2019, Mr. Flint sent the following message to Mr. Harbaugh:

                   “hey Craig, I am in the air reading over the transcript. I am 100
                   percent certain a portion of the questioning that was done is not
                   included in the transcript. Specifically, the portion relating to if I
                   was ever turned away before. The portion that is missing can be
                   found on page 23 of the transcript. I will explain more when I see
                   you. Just wanted to give you a heads up. maybe we can pull that tape
                   and listen to it close.” (Emails from Mr. Flint to Defense Counsel,
                   p.1, Attached as Exhibit I) (emphasis added). 1

          In response, Mr. Harbaugh stated:

                   “We have it. I was planning to have you listen to it today when you
                   arrive.” (Id).

          This was not the only time Mr. Flint informed Mr. Harbaugh, that the evidence had been

 manipulated. The next day, Mr. Flint again emailed Mr. Harbaugh and stated “I was right about

 the transcript. You can hear that they cut the audio!” (Id, p.2). Thus, there is no question that,

 before trial began, Mr. Flint notified the FPD that the government had intentionally deleted a

 portion of his interview. Likewise, there is no question that the FPD received Mr. Flint’s emails,

 as they responded to the same. Yet – the FPD took no action what-so-ever.


          1
            On an additional note, the fact that Mr. Flint indicated he was “100 percent certain” the government
 deleted a portion of the interview, before the Expert Report even existed, is further evidence in support of the
 absolute true conclusion that the government intentionally (and successfully) obstructed justice.



                                                           6
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 15 of 43 Page ID #:2484



              f. Reason Expert Report was not Obtained Before Trial

           At the conclusion of trial, the attorneys for both prosecution and defense, together with

 Your Honor, spoke with the jury in the deliberation room. (Declaration of Daniel Flint, Attached

 as Exhibit J). Mr. Flint, obviously, waited in the courtroom for defense counsel to return. (Id).

 Upon his return, Mr. Harbaugh informed Mr. Flint that the Jury was asked why they convicted,

 to which they replied: “Because of the audio.” (Id). For obvious reasons, hearing this news

 infuriated Mr. Flint – and rightfully so – as he told his defense team prior to trial that the very

 same audio was manipulated.

           On November 30, 2018, Mr. Flint personally contacted a forensic expert to discuss

 analysis of the audio. (Email Request for Expert Report, Attached as Exhibit K). In response,

 the company indicated that review of the audio would be worthwhile as “there was at least one

 area approximately half way through the clip that doesn’t quite seem to fit.” (Id). As a result, Mr.

 Flint forwarded this email to Mr. Harbaugh and Ms. Wakefield and, in no uncertain terms,

 stated:

                  “We need to move forward with the audio clip. It is clearly edited.
                  See below. I have not engaged anyone but I’m also not going to let
                  this go. So let’s make a game plan.” (Id) (emphasis added).

           Clearly, Mr. Flint was indicating to the FPD that, if they refused to act, he would. After

 months of informing the FPD that the audio was manipulated and must be analyzed, the FPD

 finally requested the original recording of the audio from the government. (Ex. B, p.3). In

 response, the government informed Mr. Harbaugh, for the first time, that it had destroyed the

 original recording. (Id).

           Consequently, the reason the Expert Report was not obtained until after trial is, in part,

 because of (1) the FPD’s refusal to listen to Mr. Flint when he informed them, before trial, of the




                                                    7
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 16 of 43 Page ID #:2485



 manipulation; (2) the FPD’s failure to investigate, before trial, such allegations; and (3) Mr.

 Flint’s unwavering position that the audio was manipulated and he was “not going to let this go.”

 Importantly, it was this unwavering persistence that revealed the truth about the government ’s

 intentional obstruction of justice.

            g. Affidavit of Forensic Audio Expert Douglas Carner

        To prevent the government from arguing that Mr. Flint somehow edited the audio before

 sending the same to the Expert, Mr. Flint’s lawyer (Gregory Nicolaysen) sent the audio given to

 him by the FPD’s office directly to the Expert for analysis. (Forensic Expert Affidavit, Attached

 as Exhibit N). As indicated by the Affidavit, the Expert compared the audio given to him by Mr.

 Flint to the audio given to him by Attorney Nicolaysen and determined that they have “identical

 SHA1 values, thus proving that both Subject files are exact identical copies.” (Ex. N, ¶6). In

 other words, Mr. Flint in no way altered the audio file prior to giving it to the Expert.

        Furthermore, the Expert’s Affidavit indicates that he concluded “to a reasonable degree

 of expert confidence” that the audio Event found is the result of “file manipulation.” (Id. ¶7). The

 Expert further explains that, his “opinion cannot be elevated to an opinion of either a ‘definitive’

 or ‘high’ degree of expert confidence due to the absence of a comparative recording, absent the

 audio Event denoted in [his] expert report.” (Id). In other words, the only way the Expert could

 say definitively (or with a high degree of confidence) that the audio was manipulated, is if he

 compared it to a recording that did not include the audio Event.

        With this regard, the only recording that did not include the audio Event is the original

 recording of the interview, which was recorded on Air Marshal Williams’ cell phone. However,

 the government has admitted that it destroyed this original recording. As a result, the government




                                                   8
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 17 of 43 Page ID #:2486



 has itself destroyed any possibility of Mr. Flint definitively (or with a high degree of certainty)

 proving that the audio was, in-fact, manipulated.

         Regardless, and for the reasons explained below, when the Expert’s report is considered

 together with the totality of the circumstances, the fact that the government intentionally deleted

 a portion of Mr. Flint’s FBI interview, and then used the manipulated evidence at trial, becomes

 an absolute and definitive certainty.

  II.    ARGUMENT AND LAW

             a. Petition for Writ of Error Coram Nobis

         As explained by the Ninth Circuit:

                 “[The Supreme Court has] held that coram nobis relief is available
                 to vacate a conviction even when the defendant is no longer in
                 custody. The writ provides a remedy for those suffering from the
                 lingering collateral consequences of an unconstitutional or unlawful
                 conviction based on errors of fact and egregious legal errors.” U.S.
                 v. Walgren, 885 F.2d 1417, 1420 (9th Cir., 1989) (citations and
                 quotations omitted).

         “Because a petition for writ of error coram nobis is a collateral attack on a criminal

 conviction, the time for filing a petition is not subject to a specific statute of limitations.” U.S. v.

 Kwan, 407 F.3d 1005, 1012 (9th Cir., 2005) (citations and quotations omitted). “In lieu of a

 specific statute of limitations, courts have required coram nobis petitioners to provide valid or

 sound reasons explaining why they did not attack their sentences or convictions earlier.” Id.

         “While courts have not elaborated on what constitutes a ‘sound’ reason, [the Ninth

 Circuit’s] review of coram nobis cases reveals that courts have denied relief on this ground

 where the [defendant] has delayed for no reason whatsoever, where the [government ]

 demonstrates prejudice, or where the [defendant] appears to be abusing the writ.” U.S. v. Kwan,

 407 F.3d 1005, 1013 (9th Cir., 2005).




                                                     9
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 18 of 43 Page ID #:2487



                     i. Mr. Flint has “Sound Reason” for not Immediately Raising the Issues
                        Brought in this Petition for Writ of Error Coram Nobis

        Mr. Flint has sound reason for not attacking his conviction immediately after trial had

 concluded. That being the inherent conflict of interest the FPD had with raising an ineffective

 assistance of counsel argument against itself, for failing to investigate the audio. Indeed, this

 conflict was the entire reason the FPD’s office could withdraw as counsel post-trial. (see ECF

 Doc. No. 149). More importantly, this conflict is undoubtedly a “valid or sound reason,

 explaining why [Mr. Flint] did not attack [his conviction] earlier.” Id. at 1012.

        In addition, the government cannot argue that it was prejudiced by any delay, nor that Mr.

 Flint is abusing the writ. (see Id. at 1013 where the Court found a “sound reason” for not

 attacking the conviction earlier because “Kwan has provided a reasonable explanation for not

 challenging his conviction earlier, the government has failed to demonstrate prejudice, and Kwan

 is not abusing the writ — he is not attempting to re-litigate claims or circumvent procedural

 bars.”) Consequently, Mr. Flint has satisfied the “sound reason” requirement.

                    ii. Coram Nobis Relief Should be Granted Before Sentencing

        Before discussing the requirements of coram nobis relief, Mr. Flint anticipates the

 government will likely argue he may not petition for coram nobis relief before sentencing. Mr.

 Flint responds to this issue preemptively:

        The government will likely cite the unpublished opinion of the Ninth Circuit in US v.

 David Nosal, No. 18-10089 (9th Cir. 2018), which incorrectly held that “coram nobis is not

 available until a petitioner ‘already has fully served [his] sentence.’" Regardless of the fact that

 Nosal is an unpublished opinion, the Ninth Circuit’s doctrine of coram nobis does not state that

 such relief is only available after sentencing. More importantly, neither has the United States

 Supreme Court.



                                                   10
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 19 of 43 Page ID #:2488



        In Nosal, the Ninth Circuit relied upon its previous decision in Telink, which held: “the

 writ of error coram nobis affords a remedy to attack an unconstitutional or unlawful conviction

 in cases when the petitioner already has fully served a sentence. United States v. Walgren, 885

 F.2d 1417, 1420 (9th Cir.1989).” Telink, Inc. v. U.S., 24 F.3d 42 (9th Cir., 1994) (original

 citation included). Thus, although Telink did hold that coram nobis applies to cases where the

 petitioner completed his or her sentence, it did not hold that such petition may only be brought

 under such circumstances.

        Moreover, in support of its’ decision in Telink, the Ninth Circuit cites page 1420 of its’

 previous decision in Walgren, which held:

                 “[The Supreme Court has] held that coram nobis relief is available
                to vacate a conviction even when the defendant is no longer in
                custody.” United States v. Walgren, 885 F.2d 1417, 1420 (9th
                Cir.1989)(citation omitted).

        Once again, the Ninth Circuit in Walgren did not hold that a petition for coram nobis is

 only available to vacate a conviction after a defendant had served his sentence. Indeed, the

 Walgren court simply held that such relief is appropriate “even when the defendant is no longer

 in custody” – which Mr. Flint is not. It should also be noted that Mr. Flint was in custody prior to

 his arraignment and later released on bond.

        Most importantly, in a published 2002 decision, the Ninth Circuit held that “coram nobis

 is an extraordinary writ that usually is available only to petitioners who have fully served their

 sentences.” U.S. v. Monreal, 301 F.3d 1127, 1131-1132 (9th Cir., 2002) (citation omitted)

 (emphasis added). The word “usually” is of the utmost importance, as it clearly indicates it is

 possible to bring a petition for coram nobis before a sentence has been rendered – otherwise, the

 Ninth Circuit would have omitted “usually” and simply held that coram nobis is “only available

 to petitions who have served their sentence.”



                                                  11
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 20 of 43 Page ID #:2489



        In addition, numerous other Circuits have allowed a petition for error coram nobis to be

 brought, even though the defendant had not even begun their sentence. For example, on at least

 two occasions, the Eighth Circuit has held that:

                “coram nobis lies only where the petitioner has completed his or her
                sentence and is no longer in federal custody, is serving a sentence
                for a subsequent state conviction, or has not begun serving the
                federal sentence under attack.” see Brown v. U.S., 68 F.3d 478 (8th
                Cir., 1995) and Zabel v. U.S. Attorney, 829 F.2d 15, 17 (8th Cir.,
                1987) (citations and quotations omitted)(emphasis added).

        In addition, the Sixth Circuit has relied upon the above Eighth Circuit decisions when it

 explained that coram nobis is appropriate anytime a defendant “has not begun serving the federal

 sentence under attack.” U.S.A. v. Johnson, 237 F.3d 751, 755 (6th Cir., 2000) (citation and

 quotation omitted). In doing so, the Sixth Circuit reasoned:

                “The filing of a coram nobis petition usually becomes possible only
                after the defendant has served his sentence and has been released
                from prison. That being so, there is no societal or individual interest
                in prompt adjudication of the petition while a prisoner is languishing
                in jail.” Id. at 754.

        Finally, the US Court of Appeals for the District of Columbia has rejected the

 government’s argument that a defendant could not bring a petition for coram nobis because he

 had not yet begun serving his sentence. In doing so, the D.C. Circuit held: “[J]urisdiction lies

 under the doctrine of United States v. Morgan, 1954, 346 U.S. 502, 74 S.Ct. 247, 98 L.Ed. 248,

 regardless of whether petitioner is presently serving the sentences he attacks on the ground that

 they are based on coerced pleas of guilty.” Thomas v. United States, 271 F.2d 500, 502; 106

 U.S.App.D.C. 234 (D.C. Cir., 1959).

        Thus, careful review of the Ninth Circuit precedent, and those of the other Circuits,

 clearly indicates that a petition for a writ of error coram nobis is appropriate when a defendant

 has not begun serving their sentence. It is noteworthy to point out that, a defendant who has not


                                                    12
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 21 of 43 Page ID #:2490



 yet begun to serve their sentence has, inherently, already been sentenced – which Mr. Flint has

 not. However, the same is irrelevant for the simple fact that “the writ of error coram nobis is used

 to vacate a federal sentence or conviction.” Blanton v. U.S., 94 F.3d 227, 231 (6th Cir., 1996)

 (citations and quotations omitted) (emphasis added). In other words, it matters not that Mr. Flint

 is attacking his conviction as opposed to a sentence, as the rule of coram nobis clearly applies to

 both.

                iii. Mr. Flint Satisfies all Requirements Necessitating Coram Nobis Relief

         “To qualify for coram nobis relief, four requirements must be satisfied. Those

 requirements are: (1) a more usual remedy is not available; (2) valid reasons exist for not

 attacking the conviction earlier; (3) adverse consequences exist from the conviction sufficient to

 satisfy the case or controversy requirement of Article III; and (4) the error is of the most

 fundamental character.” Kwan, 407 F.3d at 1011 (citation and quotation omitted).

         In Kwan, the Ninth Circuit allowed a defendant to bring a petition for writ of error coram

 nobis based upon an ineffective assistance of counsel argument. The Kwan decision was

 abrogated on other grounds by Padilla v. Kentucky, 559 U.S. 356 (2010) and is therefore still

 controlling on the coram nobis issue raised by Mr. Flint.

                                1. A more usual remedy is not available

         In Kwan, the Ninth Circuit held that “Kwan satisfied the first requirement, that ‘a more

 usual remedy is not available’ to him, by establishing that he is not in custody and, as a result,

 not eligible for habeas relief or § 2255 relief.” Kwan, 407 F.3d at 1012 (citation omitted).

 Likewise, Mr. Flint is not in custody and not eligible for habeas relief or any § 2255 relief.

         Furthermore, because more than 14 days have passed since trial, Mr. Flint does not have

 a procedural right to bring his ineffective assistance of counsel argument pursuant to a Rule 33




                                                  13
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 22 of 43 Page ID #:2491



 motion for new trial. Although he may be able to establish excusable neglect, the fact remains,

 Mr. Flint’s ineffective assistance argument cannot, as a procedural certainty, be raised under

 Rule 33. This is further evidence establising that a more usual remedy does not exist. Therefore,

 Mr. Flint, just like the defendant in Kwan, has satisfied the first requirement of coram nobis

 relief.

                                   2. Valid reasons exist for not attacking the conviction earlier

            In Kwan, the Ninth Circuit found a valid reason existed for not attacking the conviction

 earlier, because “defense counsel had in fact erred and affirmatively misled him by advising him

 that there was ‘no serious possibility’ that his conviction would cause him to be deported.” Id. at

 1014. Kwan argued that he saw no reason to attack the conviction earlier because his criminal

 defense lawyer told him there was “no serious possibility” of deportation. As a result, Kwan

 argued his delay in attacking the conviction was the result of the ineffective assistance of counsel

 he received.

            Likewise, Mr. Flint argues it was impossible for him attack the conviction earlier due to

 the inherent conflict of interest the FPD had with raising an ineffective assistance of counsel

 argument against itself. Indeed, this conflict was the reason the FPD could withdraw as Mr.

 Flint’s counsel. Consequently, Mr. Flint has satisfied the second requirement of coram nobis

 relief because there is no question a valid reason existed for his failure to attack the conviction

 earlier.

                                   3. Valid Article III case or controversy exists

            In Kwan, the Ninth Circuit held that “it is undisputed that the possibility of deportation is

 an ‘adverse consequence’ of Kwan's conviction sufficient to satisfy Article III's case or

 controversy requirement.” Id. (citation omitted). Likewise, it is undisputed that adverse




                                                     14
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 23 of 43 Page ID #:2492



 consequences of Mr. Flint’s conviction exist, which satisfy Article III’s case or controversy

 requirement, including: (1) incarceration between 0-6 months (according sentencing guidelines);

 (2) the loss or suspension of Mr. Flint’s license to practice law (which has already occurred in

 Michigan); and (3) the loss of Mr. Flint’s ability to vote, which a felony conviction would

 preclude him from doing. Thus, the third requirement of coram nobis relief is satisfied.

                                4. The error is of the most fundamental character

        In Kwan, the Ninth Circuit held that “Kwan may satisfy the fundamental error

 requirement by establishing that he received ineffective assistance of counsel.” Id. Likewise, Mr.

 Flint may satisfy the fundamental error requirement by establishing that he received ineffective

 assistance of counsel.

            b. Mr. Flint Received Ineffective Assistance of Counsel

        Just this year, the Ninth Circuit explained the Constitutional guarantees of the Sixth

 Amendment as they relate to assistance of counsel in a criminal proceeding:

                “The Sixth Amendment guarantees effective assistance of counsel.
                Strickland v. Washington, 466 U.S. 668, 686 (1984). A defendant is
                denied his or her right to effective assistance when counsel's
                representation fall below an objective standard of reasonableness
                and there is a reasonable probability that, but for counsel's
                unprofessional errors, the result of the proceeding would have been
                different. A reasonable probability is a probability sufficient to
                undermine confidence in the outcome.” Kayer v. Ryan, p. 46 (No.
                09-99027) (9th Cir., May 13, 2019) (citations and quotations
                omitted).

                       i.   Defense counsel’s performance fell below an objective
                            standard of reasonableness

        In this case, there is no question that defense counsel’s performance fell far below an

 objective standard of reasonableness. With this regard, it is an indisputable fact that Mr. Flint

 informed Mr. Harbaugh and the FPD, in writing and verbally, before trial, that the evidence the




                                                  15
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 24 of 43 Page ID #:2493



 government intended to admit had been manipulated and was not a true representation of the

 facts as they occurred. (Ex. J). Despite this truth, Mr. Harbaugh and the FPD’s office failed to

 investigate Mr. Flint’s adamant proclamations.

        With this regard, the Ninth Circuit has held that “all criminal defense attorneys have a

 duty to make reasonable investigations or to make a reasonable decision that makes particular

 investigations unnecessary.” Id. As explained by the Supreme Court in Strickland, “the

 reasonableness of counsel’s actions may be determined or substantially influenced by the

 defendant's own statements or actions.” Strickland v. Washington, 466 U.S. 668, 691; 104 S.Ct.

 2052; 80 L.Ed.2d 674 (1984) (citation omitted). “In particular, what investigation decisions are

 reasonable depends critically on such information…inquiry into counsel’s conversations with

 the defendant may be critical to a proper assessment of counsel’s investigation decisions.” Id.

                                1. Failing to investigate the audio, after Mr. Flint
                                   informed of the manipulation, was unreasonable

        In Strickland, the Supreme Court makes one thing quite clear: “What investigation

 decisions are reasonable depends critically on [the defendant’s own statements and actions].” Id.

 Consequently, the emails Mr. Flint sent to Mr. Harbaugh are critical in determining whether his

 failure to investigate the audio clip was reasonable.

        With this regard, it must be noted that the language used by Mr. Flint is not that of an

 unresolved individual. To the contrary, Mr. Flint declares to Mr. Harbaugh that he is “100

 percent certain” a portion of the interview was deleted. (Ex. I) (emphasis added). Furthermore,

 Mr. Flint tells Mr. Harbaugh the exact transcript page in which the omitted dialog was deleted.

 And yet, Mr. Harbaugh and the FPD did nothing.

        In addition, not only did Mr. Flint raise these issues in writing, he verbally tried to get

 Mr. Harbaugh and others in the FPD to discuss the same on at least 10 different occasions



                                                  16
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 25 of 43 Page ID #:2494



 between October 14 and 15. (Ex. J). Each time, defense counsel simply brushed off Mr. Flint’s

 assertions and failed to take any action what-so-ever.

        At no point does Mr. Flint waiver on his position; for example, by using words like “I

 believe”, “I think,” or “might have.” Instead, he uses the phrase “100 percent certain” and even

 emails Mr. Harbaugh again to proclaim: “I was right about the transcript. You can hear that they

 cut the audio!” (Ex. I). Giving careful consideration to the predestined nature of the language

 used by Mr. Flint, which is critical to our analysis under Strickland, it is undeniable that Mr.

 Harbaugh’s decision not to investigate Mr. Flint’s claims fell far below an objective standard of

 reasonableness.

        This truth is further solidified by the fact that Mr. Flint specifically told Mr. Harbaugh

 that the edit occurred on page 23 of the transcript. (Id). With this regard, a simple reading of

 page 23 line 19 clearly indicates that the audio recorded at that moment begins in the middle of

 someone’s sentence. (Ex. E). Furthermore, the transcript makes painfully obvious the fact that

 Special Agent Marriott asked a very pertinent question (“When was the last time you tried to

 fly?” “before today?”) and yet Mr. Flint’s answer is inexplicably absent from the transcript. (Id).

        Any objectively reasonable lawyer would have, at the very least, read page 23 of the

 transcript and determined that these facts indicate Mr. Flint was, in-fact, telling the truth.

 However, not one person from the FPD’s office read page 23 of the transcript to determine if

 what Mr. Flint was saying had any merit, even after he specifically identified where the edit took

 place. (Ex. J). This performance falls far below that of an objective standard of reasonableness.

        Finally, we need not speculate as to whether the FPD failed to investigate Mr. Flint’s

 allegations before trial. The same is definitively established by Emails sent by Mr. Harbaugh to

 the US Prosecutor’s office after trial. With this regard, on December 3, 2018, Mr. Harbaugh




                                                   17
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 26 of 43 Page ID #:2495



 sends an Email entitled “Discovery Request” to AUSA Ian Yanniello and specifically states:

 “The defense requests access to the original audio recording of Mr. Flint’s Interrogation on July

 25, 2017.” (Ex. B, p.3).

        If the FPD had investigated the audio prior to trial, there would be no need to request

 access to the audio after trial. More importantly, if the FPD requested access to the audio before

 trial, and such access was not allowed, you can be certain this fact would have been raised by the

 defense in a motion in limine. However, it was not, for the simple fact of the matter is – the FPD

 did no investigation into Mr. Flint’s claims of manipulation until after the trial was over.

                                2. Investigation would have resulted in a successful
                                   motion to suppress

        If Mr. Flint had effective representation before trial, an investigation into whether the

 audio was manipulated would have occurred. In doing so, the following facts, which are now

 known, would have been known then:

                (1) The government deleted the original rerecording of the audio; (Ex. B)

                (2) Forensic analysis indicates that, to a reasonable degree of expert confidence,
                    the evidence submitted at trial was “a manipulated representation of the facts
                    as the occurred;” (Exs. A & F)

                (3) As indicated by the Expert’s Affidavit, by deleting the original recording, the
                    government made it impossible for the Expert to definitively (or with a high
                    degree of certainty) prove that the audio was manipulated; (Ex. N)

                (3) Careful review of page 23 of the transcript supports the Expert’s conclusion
                    because line 19 indicates that the audio begins in the middle of someone's
                    sentence and because Mr. Flint’s answer to Agent Marriott’s question is
                    inexplicably gone; (Ex. E) and

                (4) The totality of the circumstances irrefutably establishes that the United States
                    government intentionally deleted portions of Mr. Flint’s FBI interview,
                    before it was transcribed, and then destroyed the original.




                                                  18
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 27 of 43 Page ID #:2496



        Under such circumstances, it is inconceivable to believe that an objectively reasonable

 lawyer would choose not to file a motion to suppress. It is equally inconceivable to argue that a

 motion to suppress would be denied under these circumstances. Rule 1002 of the Federal Rules

 of Evidence (“FRE”) states that, “an original writing, recording, or photograph is required in

 order to prove its content unless these rules or a federal statute provides otherwise.” (FRE 1002).

 With this regard, the government has admitted to destroying the original recording. Thus, it

 could not admit the audio or transcript under FRE 1002. Nor could the government admit the

 duplicate recording of the audio because, pursuant to FRE 1003, a duplicate recording will not

 be admissible if “a genuine question is raised about the original’s authenticity.”

        In Mr. Flint’s case, there is no question that the Expert Report is enough to create a

 genuine question as to the authenticity of the original recording. (see U.S. v. Stewart, 420 F.3d

 1007 n.13 (9th Cir., 2005) where the Ninth Circuit upheld the admission of a duplicate pursuant

 to FRE 1003. Reasoning that “the defendant never presented an expert to suggest that the

 recording had been altered … and never suggested that the tape had been altered or fabricated”

 and therefore “there was no evidence presenting a ‘genuine question’ (as to whether) the

 duplicate recording was altered or otherwise tainted” – i.e. no question as to the original’s

 authenticity.)

        In our case, unlike Stewart, had Mr. Flint been afforded effective counsel, the facts above

 would have been raised at a motion to suppress, and would have unquestionably created a

 “genuine question (as to whether) the duplicate recording was altered or otherwise tainted” –

 thus precluding admittance of the audio and transcript at trial. Id. However, the above facts were

 not raised because they were not yet discovered due to the FPD’s failure to investigate the

 information provided by Mr. Flint.




                                                  19
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 28 of 43 Page ID #:2497



        Furthermore, a motion to suppress would have undoubtably been granted for the simple

 fact that the government cannot authenticate the manipulated audio as required by FRE 901.

 With this regard, the Ninth Circuit has explained that the foundational requirements for the

 introduction of “recordings of conversations … differs widely” from FRE 901, which only

 requires “evidence sufficient to support a finding that the item is what its proponent claims it is.”

 U.S. v. King, 587 F.2d 956, 961 (9th Cir., 1978) (emphasis added). To establish foundation of an

 audio recording, the government must prove, by clear and convincing evidence, “that the

 recording is accurate, authentic, and generally trustworthy.” Id.

        Although there is no “bright-line test” to determine if a recording is accurate, authentic,

 and generally trustworthy, the Ninth Circuit has explained that:

                “As a general rule, at least in the context of a criminal trial, this
                requires the prosecution to go forward with respect to the
                competency of the operator, the fidelity of the recording equipment,
                the absence of material deletions, additions, or alterations in the
                relevant portions of the recording, and the identification of the
                relevant speakers.” Id (emphasis added).

        In our case, it is a factual certainty that the government cannot the most important

 “general rules” listed above.

                                        a. The government cannot establish the absence of
                                           material deletions or alterations because the
                                           original has been destroyed.

        The government cannot establish “the absence of material deletions, additions, or

 alterations” for the simple fact that it destroyed the original copy of the audio. With this regard,

 AUSA Ro’s declaration states:

                “On December 8, 2017, the government produced to counsel for
                defendant (Deputy Federal Public Defender Craig Harbaugh) three
                audio files containing the audio-recorded post-Miranda interview
                that defendant gave on July 25, 2017. Attached as Exhibit A, Exhibit




                                                  20
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 29 of 43 Page ID #:2498



                 B, and Exhibit C are true and correct copies of these [audio] sic files
                 that were produced to the defense.” (Ex. C).

         At best, this declaration indicates that the government provided a true and accurate copy

 of the manipulated original, it does not indicate that the original recording was free from material

 deletions, additions, or alterations.


         Just last year, the Court of Appeals for Oregon dealt with this identical issue and

 determined that “the state’s reliance on the certificate of authenticity to establish that the

 recording was an accurate copy of the 9–1–1 call fails because the certificate does not purport to

 establish that.” State v. Noorzai, 292 Or App 248, 254, 423 P.3d 742 (Or. App., 2018).


         In Noorzai, the government argued that it had properly authenticated a recording of a 9-1-

 1 audio by submitting a certificate of authenticity which stated that “the attached MP3 File is a

 true and accurate copy of the original.” Id. However, the Court of Appeals for Oregon did not

 agree, reasoning that:

                 “at most, that certification indicates that the MP3 file provided by
                 [the state] is a true and accurate copy of the original recording held
                 by [the state]. That does not, however, address the accuracy of the
                 underlying recording of the 9–1–1 call.

                 Stated differently, the certificate of authenticity may support the
                 finding that the MP3 file is an accurate copy of the recording, but it
                 does not support an inference that the recording itself is an
                 accurate rendition of the 9–1–1 call that took place. As a result, the
                 certificate of authenticity did not provide a sufficient basis for the
                 trial court to submit the issue of authenticity to the finder of fact.”
                 Id at 254-255 (emphasis added).

         Although the Noorzai case is not precedential, the reasoning behind the decision is sound

 and should be applied to our case.

                                         b. The government cannot establish that the
                                            deletion or alteration was not part of a
                                            “relevant portion of the recording.”


                                                   21
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 30 of 43 Page ID #:2499




        As explained by the Ninth Circuit, to authenticate an audio recording played in a criminal

 trial, the general rule is that the government must first establish, by clear and convincing

 evidence, the absence of any manipulation in “the relevant portions of the recording” King, 587

 F.2d at 961. With this regard, the government cannot argue that the deleted portion of the audio

 was not a “relevant portion of the recording.”

        As explained above, the Expert Report conclusively establishes that the “Event” begins

 immediately after the conclusion of audio clip 7 (played twice for the Jury) and clip 7’s transcript

 (published to the Jury). (Ex. H). More importantly, the deleted audio began immediately after

 Agent Marriott’s question, “When was the last time you tried to fly” “Before today?” With this

 regard, the audio and transcript used at trial included Mr. Flint’s responses to Marriott’s

 question: “have you ever been turned away from a screening checkpoint” – which is an event the

 government alleges occurred the last time Mr. Flint flew. (Id).

        In other words, the government’s admitted evidence was used to prove an event that

 allegedly occurred the last time Mr. Flint flew and the deleted portion of the audio included Mr.

 Flint’s answers to Agent Marriott’s question: “When was the last time you tried to fly.”

 Consequentially, it is an undisputable fact that the deleted portions of the audio are profoundly

 relevant to the evidence and implications presented by the government at trial – including

 implications concerning Mr. Flint’s attempt to intentionally evade security. Consequently, the

 manipulated portion of the audio unquestionably relates to a “relevant portion of the recording.”

 In other words, the government cannot satisfy the general rule in King, which requires it to

 establish, by clear and convincing evidence, that all relevant portions of the audio are free from

 material deletions, additions, or alterations.




                                                  22
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 31 of 43 Page ID #:2500



                                       c. The audio cannot be authenticated because the
                                          government cannot identify who the relevant
                                          speakers are.

        In addition to being free from material deletions, additions, or alterations, the Ninth

 Circuit in King also created the general rule that requires the government to prove, by clear and

 convincing evidence, the identity of all relevant speakers before an audio recording may be

 admitted as evidence. Id.

        It goes without saying that a speaker who is a party to a relevant conversation is, by that

 very fact, relevant themselves. Consequently, because Agent Marriott’s question regarding Mr.

 Flint’s last flight was a relevant question, whoever spoke the words recorded immediately after

 that question are themselves, inherently relevant. (Ex H). Therefore, to authenticate the audio,

 the government must be able to identify the individual who spoke those words – which it most

 certainly cannot.

        We know the government cannot identify said speaker because its’ own transcriber was

 unable to – as indicated on page 23 line 19 of the transcript, which identifies the speaker as

 “UM” or “Unidentified Male.” (Ex H). As a result, the government cannot satisfy the general

 rules necessary to authenticate the audio recording, as set forth by the Ninth Circuit in King. Nor

 can the government present any reason as to why an exception to the general rules set forth in

 King should be made.

        To the contrary, the content of the transcript, the Expert Report, and the government’s

 overall bad-faith (explained in detail below), establishes that the United States Government,

 intentionally deleted an unknown duration of the Mr. Flint’s recorded interview, knowing it was

 relevant to evidence it would present at trial, intentionally destroyed the original recording and

 then presented the manipulated evidence to the jury. Such a flagrant (and successful) attempt at




                                                  23
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 32 of 43 Page ID #:2501



 obstructing justice surely would not warrant an exception to, and departure from, the general

 authentication rules set forth in King. Consequently, had Mr. Flint obtained effective counsel, a

 motion to suppress audio clip 7 and the transcript of the same would have been granted.

                                3. The FPD had no reasonable reason not to investigate
                                   Mr. Flint’s allegations of manipulation.

         As explained above, the deleted portions of the Mr. Flint’s interview with the FBI are

 profoundly relevant to the evidence and implications presented by the government at trial –

 including implications concerning Mr. Flint’s intent. For those same reasons, the FPD cannot

 argue that it was reasonable for them not to investigate Mr. Flint’s allegations, nor can they argue

 that any deleted audio would have been immaterial to the case.

        There is simply no situation in which an investigation into the audio would possibly

 produce information detrimental to Mr. Flint’s case. Consequently, no objectively reasonable

 lawyer would choose not to investigate Mr. Flint’s allegations of manipulation: The FPD’s

 refusal to do so fell far below an objective standard of reasonableness.

                      ii.   The deficiency in counsel’s performance prejudiced Mr. Flint

        There is no question that FPD’s performance, as described above, falls far below an

 objective standard of reasonableness. Thus, to prevail on his claim of ineffective assistance of

 counsel, Mr. Flint need only show that counsel’s deficiency in performance caused him

 prejudice.

        To establish prejudice, the Supreme Court in Strickland held that, “the defendant must

 show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result

 of the proceeding would have been different. A reasonable probability is a probability sufficient

 to undermine confidence in the outcome.” Strickland v. Washington, 466 U.S. 668, 694; 104

 S.Ct. 2052, 80 L.Ed.2d 674 (1984).



                                                  24
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 33 of 43 Page ID #:2502



         More importantly, “a ‘reasonable probability’ is less than a preponderance of the

 evidence. A defendant need not show that counsel’s deficient conduct more likely than not

 altered the outcome in the case.” Ellis v. Harrison, 891 F.3d 1160, 1164 (9th Cir., 2018)

 (citations and quotations omitted). “A revie wing court looks instead to whether the probability

 of a different result is sufficient to undermine confidence in the outcome of the proceeding.”

 Rosario v. Ercole, 601 F.3d 118, 141 (2nd Cir., 2010) (citations and quotations omitted).

         In our case, the FPD’s “unprofessional errors” include (1) their failure to listen to Mr.

 Flint when he informed them that the audio was manipulated, (2) their failure to investigate such

 allegations, and as a result (3) their failure to file a motion to suppress the audio.

                                 1. If the audio and transcript were suppressed, the
                                    probability of a different result is sufficient to
                                    undermine the confidence in the Jury’s guilty verdict

         As explained above, “but for” the FPD’s unprofessional errors, the audio and transcript

 would have unquestionably been suppressed. Thus, to determine if Mr. Flint was prejudiced from

 these errors, we must ask: Assuming the audio and transcript were suppressed, is the probability

 of a different result sufficient to undermine confidence in the outcome of the trial.

         With this regard, there are only two different outcomes that are possible: (1) a hung jury,

 or (2) a not-guilty verdict. As a result, the question becomes: Assuming the audio and transcript

 were suppressed, is the probability of the Jury returning a not-guilty verdict or becoming a hung

 jury, sufficient enough to undermine confidence in the fact that the Jury found Mr. Flint guilty

 after listening to the manipulated audio.

         To begin, the record indicates that, during deliberation, the Jury submitted a jury note that

 read: “We would like to hear the FBI interview ‘Audio’ between Flint and Special Agent

 Rebecca Marriott.” (Jury Note, Attached as Exhibit L, ECF Doc. No. 125). In other words, it




                                                   25
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 34 of 43 Page ID #:2503



 cannot be denied that the Jury did, in-fact, give an extraordinary amount of weight to the audio.

 So much so, the Jury requested to listen to the audio at the exact time they were contemplating

 Mr. Flint’s guilt or innocence. Consequently, if the manipulated audio was suppressed, the

 probability of a different outcome is sufficient to undermine the Jury’s verdict.

        Luckily, we need not speculate as to what the Jury would do in this case, as the Jury’s

 own words establish that, absent the audio, it would not have convicted Mr. Flint. With this

 regard, we must consider the events that occurred immediately after the verdict was read, while

 the Jury was in the deliberation room speaking with the attorneys for both the prosecution and

 defense, as well as Your Honor. (Ex J). Specifically, we must consider the fact that, after being

 asked why they convicted, the Jury’s response was: “Because of the audio.” (Id).

        This fact is more than critical to our analysis of whether Mr. Flint was prejudiced by the

 FPD’s ineffective assistance of counsel – it is determinative of that analysis. The same is true

 because, to establish prejudice, Mr. Flint need only show that, if the audio was suppressed, the

 probability of our Jury returning a not-guilty verdict or becoming a hung jury is sufficient to

 undermine confidence in the fact that our Jury returned a verdict of guilt.

        With this regard, we know for certain our Jury found Mr. Flint guilty “because of the

 audio.” Take away the audio, and you take away the basis for our Jury’s guilty verdict. This

 more than “undermines confidence” in the Jury’s finding of guilt, it utterly destroys that

 confidence. As a result, Mr. Flint was prejudiced by the FPD’s ineffective assistance of counsel

 because, had the audio and transcript been suppressed, the probability of a different result is

 sufficient to undermine confidence in the outcome of the proceedings.




                                                  26
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 35 of 43 Page ID #:2504



        In addition, although an evidentiary hearing would certainly establish these facts, this

 Honorable Court need not rely upon the testimony of any others, as Your Honor was present

 when the Jury informed the lawyers that they convicted Mr. Flint “because of the audio.” (Ex. J).

                                2. Mr. Flint is not required to submit evidence as to
                                   what was, in-fact, deleted.

        On a final note, a determination as to whether an audio recording satisfies the

 authentication requirements under King does not require a defendant to present evidence or

 testimony as to what was, in-fact, deleted from the recording. The same is necessarily true for the

 simple fact that it is the government’s burden to prove “that the recording is accurate, authentic,

 and generally trustworthy.” King, 587 F.2d at 961.

        Likewise, Mr. Flint’s ineffective assistance of counsel analysis under Strickland does not

 require evidence or testimony as to what was, in-fact, deleted. The same is necessarily true

 because, “whether [the FPD’s] failures prejudiced [Mr. Flint] in a Strickland sense and thus

 violated his constitutional right to counsel depends on whether either a suppression motion or an

 objection would have been granted or sustained had it been made.” U.S. v. Oakley, 827 F.2d

 1023, 1025 (5th Cir., 1987).

 III.   RULE 33 MOTION FOR NEW TRIAL

            a. IN THE ALTERNATIVE: A Rule 33 Motion For New Trial Should Be
               Granted Based Upon The New Evidence

        Mr. Flint is of the strong position that the Jury’s guilty conviction must be vacated based

 upon the writ of coram nobis. If – and only if – this Honorable Court does not determine that

 coram nobis relief is appropriate, Mr. Flint requests that the court grant a new trial pursuant to

 Rule 33 of the Federal Rules of Criminal Procedure. Per Rule 33; “upon the defendant’s motion,




                                                  27
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 36 of 43 Page ID #:2505



 the court may vacate any judgment and grant a new trial if the interest of justice so requires.”

 (FRCP 33(a)).

        “Any motion for a new trial grounded on newly discovered evidence must be filed within

 3 years after the verdict or finding of guilty.” FRCP 33(b)(1). As explained by the Ninth Circuit,

 “the newly discovered evidence must be material to the issues involved, not merely cumulative

 or impeaching, and must indicate that a new trial probably would produce an acquittal.” United

 States v. Lopez, 803 F.2d 969, 977 (9th Cir.1986), cert. denied, 481 U.S. 1030, 107 S.Ct. 1958,

 95 L.Ed.2d 530 (1987) (citations and quotations omitted).

        The new evidence in our case is the Expert Report related to the audio manipulation and

 expert testimony related to the same. The government submitted the audio and transcript to

 establish that Mr. Flint had knowledge of the security requirements on July 25, 2017 as it claims

 he was previously “turned away from a screening checkpoint” before – allegedly– the last time

 he flew. (Ex. G). The government argues that this knowledge meant Mr. Flint was intentionally

 evading security on July 25, 2017 – intent being the main element of the charged crime.

         With this regard, the new evidence proves there is a deleted portion of the audio, which

 begins immediately after Agent Marriott’s question: “When was the last time you tried to fly”

 “Before today?” As a result, there is simply is no question that Mr. Flint’s deleted-response to

 Agent Marriott’s question (including the discussions that presumably followed) are profoundly

 relevant and material to the issues and implications presented by the government at trial –

 including implications concerning Mr. Flint’s intent.

        This new evidence is enough that a Jury would very likely disregard the entire audio as

 not credible. More importantly, as explained above, we know for certain that our Jury found Mr.

 Flint guilty “because of the audio.” Thus, take away the audio, and the Jury would undoubtably




                                                  28
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 37 of 43 Page ID #:2506



 acquit Mr. Flint. As a result, the requirements of Rule 33 are satisfied, and a new trial should be

 granted.

 IV.    THE GOVERNMENT ’S BAD FAITH

        The fact that the government falsified evidence and presented the same to the Jury is not

 at all surprising considering it has subjected Mr. Flint to unethical, malicious, and illegal conduct

 from the time of his initial arrest. Although the manipulation and destruction of evidence used at

 trial is certainly the strongest indication of the government’s bad faith, it is far from the only

 indication.

               a. The government’s Intentional Interference with Mr. Flint’s Right to Counsel
                  and Seizure of Attorney Client Privileged Information

        At the time of his initial arrest, Mr. Flint lived in Charlotte, North Carolina, which is a

 2,411.3-mile drive to Los Angeles, California. Thus, the government knew Mr. Flint would be

 required to fly to LA in order to appear at his initial arraignment. Armed with this knowledge,

 the government searched flight records and discovered that Mr. Flint purchased a flight that

 would be landing in LAX the day before his scheduled court date. It then waited at Mr. Flint’s

 arrival gate and arrested him as soon as he stepped off the plane. This conduct unquestionably

 establishes the government’s bad faith, as it used this tactic to obtain information otherwise

 protected by the attorney client privilege.

        With this regard, the government was fully aware that Mr. Flint had contacted the Federal

 Public Defender’s Office and was seeking their appointment as defense counsel before his initial

 appearance. This knowledge is established by the fact that, two days prior to his arraignment,

 Mr. Harbaugh emailed Mr. Flint and explained that: “The government is opposing our request

 for appointment and for your appearance by video.” (Oct. 17, 2017 Email, Attached as Exhibit

 M). Even Mr. Harbaugh states he was “surprised by the government’s position.” Id.



                                                   29
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 38 of 43 Page ID #:2507



        Moreover, Mr. Harbaugh had informed the government that he would be seeking

 appointment as counsel at Mr. Flint’s arraignment – i.e. the government knew Mr. Flint and Mr.

 Harbaugh would personally meet for the first time during the arraignment. Despite this

 knowledge, the government intentionally prevented Mr. Flint from meeting Mr. Harbaugh by

 arresting him as soon as he stepped off the plane at LAX.

        What's worse, the government further violated Mr. Flint’s constitutional rights by seizing

 attorney client privileged communications Mr. Flint intended to share with Mr. Harbaugh –

 including handwritten notes detailing numerous facts necessary to establish a defense of “good-

 faith.” This conduct is a clear indication of the government’s bad faith, as there is simply no

 justifiable reason for such an egregious violation of Mr. Flint’s constitutional rights.

            b. The government’s Intentional Misrepresentations to the Tribunal

        The government’s unethical and unconstitutional actions did not stop at Mr. Flint’s initial

 arrest. Quite the opposite, the government’s actions during Mr. Flint’s arraignment were even

 more egregious; as the US Prosecutor’s office knowingly made false representations to the

 tribunal in an attempted to have Mr. Flint detained without bond and to prevent him from

 obtaining appointed counsel.

        Regarding the latter, in support of its’ claim that Mr. Flint could afford his own lawyer,

 the government falsely stated that Mr. Flint “even flew first class to his initial appearance.”

 (Paraphrased). This statement was, in-fact, a verifiable lie. However small it may seem, the truth

 remains, the government made a false statement to tribunal in connection with its’ efforts to

 prevent Mr. Flint from obtaining appointed counsel.

        Furthermore, in support of its’ claim that Mr. Flint was a flight risk, the government

 argued that, the day before his arraignment in Los Angeles, Mr. Flint attempted to flee the




                                                  30
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 39 of 43 Page ID #:2508



 United States of America by boarding a flight that had a layover in Los Angeles, but a final

 destination in Canada. For the reasons explained below, the government made this representation

 to the tribunal knowing it was, in-fact, unequivocally false.

         To begin, Mr. Flint was not attempting to flee the county, he simply found his flight to

 LA on a well-known website called www.skiplagged.com. This site allows consumers to book

 the cheapest flight to any destination, including flights that have a layover at the chosen

 destination, with a final destination at some other location. In other words, the passenger “skips”

 the second leg of their flight, as their chosen destination is, in-fact, the location of the layover.

 Thus, when Mr. Flint used skiplagged to search for his flight to LA, the cheapest flight had a

 layover in LA and a final destination in Canada. Had the government truly done it’s “due-

 diligence,” it would have known that Mr. Flint was not attempting to flee the country, but simply

 used skiplagged to find the cheapest flight to LA.

         Regardless, the government’s knowledge that Mr. Flint was not attempting to flee the

 country, but instead attempting to fly to LA to attend his schedule court date, can be imputed on

 them by their very own words. With this regard, at his arraignment, the AUSA triumphantly

 proclaimed that it succeeded in preventing Mr. Flint from fleeing the country only after extensive

 “due diligence” allowed it to discover that Mr. Flint had purchased a ticket with a final

 destination in Canada. It follows then, this extensive “due diligence” must have caused the

 government to discover that Mr. Flint had also reserved a hotel in LA that very night and, more

 importantly, booked a return flight to Charlotte, which departed LAX the very next day.

         The government also knew Mr. Flint’s first initial appearance was previously adjourned

 because Mr. Flint was going to be out of the country. In other words, the government argued




                                                    31
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 40 of 43 Page ID #:2509



 Mr. Flint was attempting to flee the country, despite knowing he had recently left the country,

 returned, and then booked a flight that landed in LAX the day before his new court date.

        Furthermore, the government knew Mr. Flint had very strong community ties in Detroit,

 Michigan (his family and law firm are located near there), which is less than 90 miles from the

 Canadian border. It is entirely asinine to believe Mr. Flint would fly over 2,000 miles to LAX

 and then attempt to flee to Canada, when he lived and worked less than 90 miles from the same

 border for most of his life. Likewise, it is equally as asinine to believe Mr. Flint would wait until

 the day before his scheduled court date; and fly to the exact location of said court date, all in his

 attempt to flee to Canada.

        The government also knew Mr. Flint had talked to Mr. Harbaugh prior to his flight to LA,

 and they knew Mr. Harbaugh would be seeking appointment as Mr. Flint’s counsel. Thus, the

 government knew Mr. Flint had contacted the FPD’s office and was seeking Mr. Harbaugh’s

 appointment as his legal counsel. Despite this knowledge, the government still falsely claimed

 Mr. Flint was attempting to flee the country – a man attempting to flee the country does not seek

 to have counsel appointed in his case before he does so.

        The government cannot deny its’ knowledge of each of the above facts. As a result, there

 can be no question that the government has acted in bad faith by falsely representing to the

 tribunal that Mr. Flint had attempted to flee to Canada the day before his scheduled appearance

 date. Furthermore, if the government genuinely had a good-faith belief that Mr. Flint was a flight

 risk, it would have either arrested him at the departure gate of the plane actually flying to Canada

 or, (because it was an international flight) arrest him as he attempted to go through customs at

 LAX. The same is true for the simple fact that the government would have a far stronger

 argument that Mr. Flint was a flight risk had he taken additional overt acts in his alleged attempt




                                                  32
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 41 of 43 Page ID #:2510



 to flee to country. Indeed, the government’s choice to arrest Mr. Flint immediately as he exited

 the plane at LAX is extremely telling, as it is indicative of an organization acting in bad faith and

 with ulterior motives.

          The intentional misrepresentations made to this Honorable Court, by the government,

 have occurred at every stage in Mr. Flint’s case – including his pending sentencing. With this

 regard, in its’ sentencing brief, the government falsely claims that “the PSR noted that: defendant

 and others manufactured a purported diplomatic identification card ….” (ECF Doc. 133 at p. 6,

 fn. 1). There is no question that this statement, just like many others the government has made, is

 a verifiable lie. The PSR does not indicate that Mr. Flint “manufactured” the diplomatic

 identification card he presented. The PSR expressly states that “it is unclear whether Flint also

 manufactured, or participated in the manufacturing, of the document itself.” The government’s

 statement that the PSR “noted” that Mr. Flint “manufactured” the diplomatic identification is

 blatant lie, a flagrant violation of Rule 3.3 of the ABA Rules of Professional Conduct (making

 false statements to the tribunal) and nothing less than a sanctionable attempt at manipulating the

 truth.

             c. The government Continued to Detain Mr. Flint for Two Days After Court
                Ordered his Release From Custody

          On the morning of October 18, 2017, this Court correctly determined that Mr. Flint was

 not a flight risk nor a danger to society and therefore Order his release from custody. Despite this

 fact, Mr. Flint remained in federal prison until the afternoon of October 20, 2017 – two days

 after this Court ordered his release. After numerous phone calls from both Mr. Flint’s family

 and his defense counsel, the government finally released him from custody. The reason the

 government gave for the delay: “The paperwork from the Court got misplaced on the way to the




                                                  33
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 42 of 43 Page ID #:2511



 down to the prison.” (Paraphrased). Yet again, the government’s bad-faith simply cannot be

 denied – nor should it go unrecognized.

  V.    CONCLUSION

        The circumstances of this case cry out for a finding that Mr. Flint’s constitutional rights

 were substantially violated, the only remedy for which is to vacate his conviction. The

 government did not mistakenly delete a portion of Mr. Flint’s audio interview, nor did it

 mistakenly destroy the original recording of the same. Such an obvious and intentional

 obstruction of justice cannot go unrecognized. In the words of the Ninth Circuit: “The fact that

 the prosecutor tampered with a crucial piece of evidence in this case undermines the integrity of

 the verdict.” USA v. Edwards, 224 F.3d 1141, 1147 (9th Cir., 2000).

        Moreover, the Sixth Amendment ensures that all those accused of a crime enjoy the right

 “to have the Assistance of Counsel for his defense. This right, fundamental to our system of

 justice is meant to assure fairness in the adversary criminal process.” Gideon v. Wainwright, 372

 U.S. 335, 344, 83 S.Ct. 792, 796, 9 L.Ed.2d 799 (1963). Mr. Flint was not afforded this

 constitutionally guaranteed right. The FPD’s failure to listen to Mr. Flint when he informed

 them, before trial, that the audio was manipulated, along with their failure to investigate the

 same, is conduct that falls far below an objective standard of reasonableness.

        Effective counsel would have determined that the government deleted a portion of Mr.

 Flint’s interview and would have thus succeeded in a motion to suppress the manipulated audio

 and transcript of the same. If the manipulated evidence was suppressed, there is no question that

 the proceeding would have been different. The same is true for the simple fact that the Jury itself

 explained that it found Mr. Flint guilty “because of the audio.” This fact alone is sufficient to




                                                  34
Case 2:17-cr-00697-SJO Document 158 Filed 08/23/19 Page 43 of 43 Page ID #:2512



 undermine confidence in the Jury’s guilty verdict. As a result, there is no question Mr. Flint was

 prejudiced by the ineffective assistance of counsel he received.

 VI.    REQUEST FOR RELIEF

        THEREFORE, Defendant, Daniel C. Flint, respectfully asks this Honorable Court to

 Grant his Petition for a Writ of Error Coram Nobis, vacate the Jury’s guilty verdict, and dismiss

 all charges against him or grant an evidentiary hearing to address the issues presented.

        In the alternative, Defendant respectfully requests that this Honorable Court Grant his

 Rule 33 Motion, vacate the Jury’s guilty verdict, and Order a new trial be held or grant an

 evidentiary hearing to address the issues presented.

                                                        Respectfully Submitted,



                                                        The Law Offices of Daniel C Flint, P.C.
                                                        Daniel C. Flint, Esq. (N.C. Bar #50,000)
                                                        525 N. Tryon, Suite 1600
                                                        Charlotte, NC 28202
                                                        (704) 904-8469

                                                        Dated: August 16, 2019




                                                 35
